                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                      CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

        Plaintiffs,

v.                                                       ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

        Defendant.


        Pending before the court is defendant’s motion to

bifurcate the issues of liability for and the amount of

compensatory damages from the issues of liability for and amount

of punitive damages at trial.   (ECF No. 110).       For reasons to be

placed on the record at a later date, that motion is GRANTED.

        The Clerk is directed to send copies of this Order to all

counsel of record.

        IT IS SO ORDERED this 24th day of October, 2018.

                                    ENTER:




                                   David A. Faber
                                   Senior United States District Judge
